The evidence demonstrated that denial of the paternal grandmother’s petition for custody in favor of freeing the subject *577child to be adopted by the foster mother was in the best interests of the child (see Matter of Luz Maria V., 23 AD3d 192, 193 [2005], lv denied 6 NY3d 710 [2006]). In the year prior to the dispositional hearing, the grandmother, who has no preemptive statutory or constitutional right to custody (Matter of Alma R. v Ruth M., 237 AD2d 127 [1997], lv dismissed 90 NY2d 935 [1997]), lived several hundred miles away, had only seen the child two or three times and had not seen her for several months.
In contrast, the foster mother, who wishes to adopt the child, has provided the child with a loving and stable home for the past several years. The child has been fully integrated into the foster mother’s immediate and extended family, has overcome her initial behavioral and medical problems, and has, by all accounts, thrived while in the foster mother’s care. Concur — Tom, J.R, Andrias, Catterson, Acosta and Renwick, JJ.